DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, claims 1-4 and 6-12, in the reply filed on January 25, 2022 is acknowledged.
Claims 5 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name “Dulbecco’s Modified Eagle’s Medium (DMEM)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe precursor solution and, accordingly, the identification/description is indefinite.
Claim 8 is indefinite because it is not clear what is meant by the term “simulated body fluid (SBF)”. It is not clear what precursors solutions would be classified as a “simulated body fluid (SBF)”. For the purpose of this examination this limitation will be considered to include precursor solutions that are artificially made but resemble a fluid produced by the human body.
Claim 9 requires that the precursor solution that is used has its ion concentration increased by 1 to 400 times. However, this limitation is indefinite because it is not clear by what starting basis the precursor solution ion concentration was therefore the ion concentration range required by this claim is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (U.S. Patent Publication No. 2020/0071834).
In the case of claim 1, Jeon teaches a method for forming an apatite coating wherein a substrate was brought into contact with a precursor solution including calcium ions (Ca2+) and phosphate ions (PO43-) and emitting a laser beam onto the region of the substrate in direct contact with the precursor solution for form the apatite coating (Abstract). Jeon teaches that the substrate was placed into a container filled with the precursor solution (Page 3 Paragraph 0038) and therefore the substrate was immersed in the precursor solution.
	Jeon does not specifically teach that the output power of the laser beam was set within a range enabling the surface of the substrate to be melted during irradiating the substrate with the laser beam. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Jeon teaches that the power output of the laser beam was a cause effective variable affecting the amount of apatite formed during irradiation (Page 4 Paragraphs 0058 and 0062).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal output power for the laser beam of Jeon through routine experimentation because the laser beam power affected the amount of apatite formed.

	As for claims 3 and 4, Jeon teaches that the substrate was a metal comprised of titanium (Page 2 Paragraph 0024).
	As for claim 7, Jeon teaches that the substrate was melted during laser exposure (Page 5 Paragraph 0069).
	As for claims 8 and 9, Jeon teaches that the precursor solution was human blood plasma and that the concentration of calcium and phosphate ions was increased by 1 to 400 times (Page 3 Paragraph 0042).
	As for claims 10 and 11, Jeon teaches that the emission of the laser beam was performed by repeating a scanning process with the laser beam in one direction by a predetermined distance more than once or in a zigzag direction by a predetermined distance more than once (Page 2 Paragraphs 0022 and 0023).
	As for claim 12, Jeon does not specifically teach that the output power of the laser beam was in the range of 100 W/mm2 or more, but as was discussed previously, it would have been obvious to have determined the laser beam power through routine experimentation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al as applied to claim 1 above, and further in view of Kawaguchi et al (Japanese Patent JP2012030993A, hereafter the English machine translation is referenced).
The teachings of claim 1 as they apply to claim 1 have been discussed previously and are incorporated herein. Jeon does not specifically teach that the substrate was in the form of a plate, granular or powder.
	Kawaguchi teaches a method for forming an apatite coating in the form of a calcium phosphate film on a substrate by immersing the substrate in a precursor solution comprised of calcium and phosphate ions followed by irradiating the surface of the immersed substrate with a laser beam to form the apatite coating on the surface of the substrate (Abstract, Page 4 Paragraph 0009 and Page 8 Paragraph 0019). Kawaguchi further teaches that the substrate/base material was in the form of a plate or granular/particle form (Page 6 Paragraph 0013).
	Based on the teachings of Kawaguchi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a plate or granular form for the substrate of Jeon because these were known substrate forms in the art for coating with a calcium phosphate apatite coating.

Claims 1, 3, 4, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al.
	In the case of claim 1, Kawaguchi teaches a method for forming an apatite coating in the form of a calcium phosphate film on a substrate by immersing the substrate in a precursor solution comprised of calcium and phosphate ions followed by irradiating the surface of the immersed substrate with a laser beam to form the apatite coating on the surface of the substrate (Abstract, Page 4 Paragraph 0009 and Page 8 Paragraph 0019).
	However, Kawaguchi does not specifically teach that the output power of the laser beam was set within a range enabling the surface of the substrate to be melted during irradiating the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Kawaguchi teaches that the power output/energy density of the laser beam was a cause effective variable affecting the amount of apatite formed during irradiation as well as the duration of irradiation (Page 7 Paragraph 0017 and Page 8 Paragraph 0018).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal output power for the laser beam of Kawaguchi through routine experimentation because the laser beam power affected the amount of apatite formed and the duration of irradiation.
	As for claims 2, 3 and 6, Kawaguchi teaches that the base material/substrate was metal comprised of titanium and in the form of a plate or granular/particle form (Pages 5-6 Paragraphs 0012-0013).
	As for claim 8, Kawaguchi teaches that the precursor solution was simulated body fluid (Pages 8-9 Paragraph 0020 and Page 14 Paragraph 0028).
	As for claim 12, as was discussed previously, it would have been obvious to have determined the power range for the laser through routine experimentation.

Conclusion
	Claims 1 through 4 and 6 through 12 have been rejected. Claims 5 and 13 through 16 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.